           Case
             Case
                21-03015-KLP
                  21-03015-KLPDoc
                                Doc
                                  3 2Filed
                                         Filed
                                            03/02/21
                                               03/01/21Entered
                                                         Entered
                                                               03/02/21
                                                                   03/01/21
                                                                         11:07:59
                                                                            09:52:20Desc
                                                                                      Desc
                                                                                         Main
                                  Pretrial
                                     Document
                                           SummonsPage Page
                                                         1 of12of 2
                                                 United States Bankruptcy Court
                                                        Eastern District of Virginia
                                                            Richmond Division
                                                                           Case Number 21−30499−KLP
                                                                           Chapter 13
In re:                                                                     Adversary Proceeding Number 21−03015−KLP
Blas Wilber Lopez                                                          Judge Keith L. Phillips
                                                              Debtor(s)
Blas Wilber Lopez
                                                            Plaintiff(s)
V.
Specialized Loan Servicing LLC et al.
                                                          Defendant(s)

                               SUMMONS AND NOTICE IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this summons to the
Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days. Motion or Answer is due by March 31,
2021. If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.

                                           William C. Redden
                                           United States Bankruptcy Court
ADDRESS OF CLERK:                          701 East Broad Street
                                           Richmond, VA 23219

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                           James E. Kane
                                           Kane & Papa, PC
NAME AND ADDRESS OF                        1313 East Cary Street
PLAINTIFF'S ATTORNEY:                      P.O. Box 508
                                           Richmond, VA 23218−0508
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the
following time and place:

                                           Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100,
ADDRESS:                                   Richmond, VA 23219
DATE AND TIME:                             4/28/21 at 09:30 AM

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                           WILLIAM C. REDDEN, CLERK OF COURT
Date: March 1, 2021                                                        By /s/ James Cummings
                                                                           Deputy Clerk

              [Note: It is the responsibility of counsel for the plaintiff/movant to advise the Court of any settlement or any other valid reason that a
             Court scheduled pretrial conference, hearing or trial need not be conducted. Counsel are advised to provide the Court with such
             notification as far in advance of any such conference, hearing or trial as is practical under the circumstances. Failure of such counsel to
             properly and timely notify the Court may result in the imposition of sanctions. Local Bankruptcy Rule 9013−1(O)].
           Case
             Case
                21-03015-KLP
                  21-03015-KLPDoc
                                Doc
                                  3 2Filed
                                         Filed
                                            03/02/21
                                               03/01/21Entered
                                                         Entered
                                                               03/02/21
                                                                   03/01/21
                                                                         11:07:59
                                                                            09:52:20Desc
                                                                                      Desc
                                                                                         Main
                                  Pretrial
                                     Document
                                           SummonsPage Page
                                                         2 of22of 2
                                                                   Bankruptcy Case No. 21−30499−KLP
                                                                   Adversary Proceeding Case No. 21−03015−KLP



                                                 CERTIFICATE OF SERVICE
            James E. Kane
I, ______________________________________________________               (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this summons and a copy of the complaint was made
       March 2, 2021
___________________________________             (date) by:

     x     Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:
    SPECIALIZED LOAN SERVICING LLC, United Agent Group, Inc., R/A, 425 W Washington St., Suite 4, Suffolk, VA, 23434
    CHARLES ROBISON, III, TRUSTEE, 4429 Bonney Rd., Virginia Beach, VA 23462
     WILLIAM T MORRISON, TRUSTEE, 4429 Bonney Rd., Virginia Beach, VA 23462
             Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



             Residence Service: By leaving the process with the following adult at:



             Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
             addressed to the following officer of the defendant at:



             Publication: The defendant was served as follows: [Describe briefly]



             State Law: The defendant was served pursuant to the laws of the State of
             ___________________________________ (name of state), as follows: [Describe briefly]



Under penalty of perjury, I declare that the foregoing is true and correct.


          March 2, 2021
___________________________________________________   /s/ James E. Kane
                                                    ___________________________________________________
                        Date                                              Signature
                     Print Name     James E. Kane
                       P.O. Box 508
                     ___________________________________________________________________________________
                     Business Address
                      Richmond        VA           23218-0508
                     ___________________________________________________________________________________
                     City             State       Zip
